Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are allowed. 
EXAMINER’S COMMENTS
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 7/20/22 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Lesartre et al. US 11,119,780 B2 discloses identifying a first portion of the data content corresponding to a first content category and a second portion of the data content corresponding to a second content category, wherein the first and second categories comprise different content categories. 
Sandler et al. US-10242669-B1 discloses converting the data content to an electronic file in a standardized textual format.
TANDON et al. US-20200374221-A1 discloses generating a link to the modified data content; and provide, via the communication network and to a computing device, the generated link.
Sant-Miller et al. US-10931706-B2 discloses cause the computing platform to: cause the one or more content processors to search for unauthorized code
Grafi et al.  US-10192059-B2 discloses cause the computing platform to search for at least one of embedded scripts and macros.
Hoopes et al.  US-20200382543-A1 discloses the computing platform to: cause the one or more content processors to search for non-public information.
Shanmugam et al. US-20200019729-A1 discloses the computing platform to: display, in real time and via a graphical user interface, a status of the transmission of the data content.
Arndt et al. US-20090187682-A1 discloses determining whether a portion of the electronic file has been previously processed; and based upon a determination that the portion of the electronic file has been previously processed, mark additional portions of the electronic file to be processed
Marvin et al. US-10476758-B2 discloses cause the computing platform to: perform one or more of masking the identified portion of the data content, deleting the identified portion of the data content, altering the identified portion of the data content, and generating a notification that the electronic file is not available
Pradeep et al. US - 20160063044 A1 discloses when executed by the at least one processor, cause the computing platform to: cause at least one content processor, of the one or more content processors, to not process the electronic file. 
Any inquiry concerning this communication or earlier communications from the examiner should be
directed to SAAD ABDULLAH whose telephone number is 571-272-1531. The examiner can normally be reached
on Monday-Friday 9am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, LYNN FIELD can be reached on 571-272-2092.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from
either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative
or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
Application/Control Number: 16/634,964
/SAAD AHMAD ABDULLAH/Examiner, Art Unit 2431                                                                                                                                                                                                        

/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431